Case 9:20-cv-00147-RC-ZJH Document 19 Filed 09/15/20 Page 1 of 3 PageID #: 248




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

JOSE MANUEL REQUENA and                     )
OSCAR REQUENA, Individually and             )
On Behalf of the Estate of Maria Hernandez, )
                                            )
              Plaintiffs,                   )
                                            )
vs.                                         )          Case No. 9:20-CV-147
                                            )
PILGRIM’S PRIDE CORPORATION,                )
                                            )
              Defendant                     )

                             AGREED MOTION FOR ENTRY OF
                              AGREED PROTECTIVE ORDER

       Plaintiffs Jose Manuel Requena and Oscar Requena, individually and on behalf of the

Estate of Maria Hernandez (collectively, “Plaintiffs”), and Defendant Pilgrim’s Pride Corporation

(“Pilgrim’s” and together with Plaintiffs referred to as “Parties”) respectfully request that the Court

enter the Agreed Protective Order jointly prepared by the Parties and state as follows:

       1.      The Parties agree to the relief requested in this motion.

       2.      The Parties diligently worked through issues of how to handle documents and other

information containing confidential material, trade secrets, and proprietary information in this

commercial dispute. The Agreed Protective Order sets forth the Parties’ agreements.

       3.      The Parties respectfully request that the Court enter the Agreed Protective Order

attached hereto as Exhibit “A” and presented separately to the Court by email.




                                                  1
Case 9:20-cv-00147-RC-ZJH Document 19 Filed 09/15/20 Page 2 of 3 PageID #: 249




                                  Respectfully submitted,

                                  /s/ William R. Langley_________________________
                                  Jim Hart, Lead Attorney
                                  Texas State Bar No. 24102061
                                  William R. Langley
                                  Texas State Bar No. 24102061

                                  WILLIAMS HART BOUNDAS EASTERBY, LLP
                                  8441 Gulf Freeway, Suite 600
                                  Houston, Texas 230-2326
                                  Telephone: (713) 589-1834
                                  Facsimile: (713) 643-6226
                                  Email: PIDept@wholaw.com

                                  —And—

                                  George Chandler
                                  CHANDLER MATHIS ZIVLEY
                                  Texas State Bar No. 04094000
                                  P.O. Box 340
                                  Lufkin, Texas 75902-0340
                                  Telephone: (936) 632-7778
                                  Facsimile: (936) 632-1304
                                  Email: gchandler@cmzlaw.net

                                  ATTORNEYS FOR PLAINTIFFS


                                  /s/ Clayton E. Bailey
                                  Clayton E. Bailey, Lead Attorney
                                  Texas State Bar No. 00796151
                                  Benjamin L. Stewart
                                  Texas State Bar No. 24046917

                                  BAILEY BRAUER PLLC
                                  Campbell Centre I
                                  8350 N. Central Expressway, Suite 650
                                  Dallas, Texas 75206
                                  (214) 360-7433
                                  (214) 360-7435 (fax)
                                  Email: cbailey@baileybrauer.com
                                          bstewart@baileybrauer.com

                                  ATTORNEYS FOR DEFENDANT
                                  PILGRIM’S PRIDE CORPORATION

                                      2
Case 9:20-cv-00147-RC-ZJH Document 19 Filed 09/15/20 Page 3 of 3 PageID #: 250




                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically on
September 15, 2020. As such, this document was served on all counsel of record who are deemed
to have consented to electronic service.

                                                  /s/ Clayton E. Bailey
                                                  Counsel for Pilgrim’s Pride Corporation




                                             3
